



CEO AND CHAIRMAN RETIREMENT AND RELEASE AGREEMENT


This CEO and Chairman Retirement and Release Agreement (“Agreement”) is
effective as of December 31, 2017 (“Effective Date”), between Gentex Corporation
(“Gentex” or “Company”) having a place of business at 600 N. Centennial St.
Zeeland, Michigan, and Fred T. Bauer, having employee number 300000010,
(“Employee”) (collectively referred to as “Parties”).


1.
Background and Purpose. Gentex is a Michigan Corporation. Employee has been
employed by Gentex and has served as a director. As of the Effective Date, the
Employee wishes to retire as Chief Executive Officer and Chairman of the Board
of Directors and to resign from the Board, but remain an employee as set forth
herein until the expiration of the Employment Agreement (defined below). The
Parties also desire to resolve any outstanding issues between them. This
Agreement accomplishes a written statement of current benefits, and additional
benefits granted to Employee to which Employee would not otherwise be entitled.
The additional benefits are granted in consideration for the covenants,
commitments, and releases in this Agreement and the resolution of all
outstanding issues between the Parties. The Parties hereby acknowledge the
receipt and sufficiency of the consideration.

2.
Retirement Date. Employee hereby resigns as Chief Executive Officer, Chairman of
the Board, and as a director of the Company, as of the Effective Date. As of the
Effective Date, Employee no longer has the title or responsibilities of Chief
Executive Officer and is no longer an officer for purposes of Section 16 of the
Securities Exchange Act of 1934. The Company will publish a press release and
issue a Form 8-K (in forms attached hereto in Appendix A) announcing Employee’s
retirement and resignation within four (4) business days after the Effective
Date. Employee agrees to submit a letter to the Lead Independent Director of the
Board resigning as Chief Executive Officer, as Chairman of the Board of
Directors, as a director, and from other officer and director positions held in
any subsidiaries of the Company effective as of the Effective Date (in the form
attached hereto in Appendix B).

3.
Additional Benefits. As consideration for the commitments and releases in this
Agreement, Gentex will provide Employee with the following benefits to which he
is not otherwise entitled.

a.
Employment Agreement. Employee and Gentex are contemporaneously entering into an
employment agreement (in the form attached hereto in Appendix C), wherein
employee will remain an employee of Gentex (“Employment Agreement”).

b.
Stock Redemption. Gentex will repurchase five million four hundred ninety-nine
thousand seven hundred twenty eight (5,499,728) shares of the Company’s common
stock owned by Employee, plus any shares of the Company's common stock acquired
by Employee by virtue of the exercise of vested stock options by paying cash
(and holding the same) on or before January 9, 2018, pursuant to the Stock
Redemption Agreement (in the form attached hereto in Appendix D) (the
“Redemption Agreement”).

c.
Vacation. Vacation days earned by Employee prior to the Effective Date, but not
taken, will be paid through normal payroll procedures in a lump sum, less
required tax withholdings and deductions, no later than January 19, 2018.

d.
Health Benefits. Employee’s coverage under Gentex’s group health insurance plans
shall cease effective as of the Effective Date, at which time Employee shall be
eligible to continue such coverage as permitted under COBRA and additional
coverage provided for in the Employment Agreement.

e.
Building Purchase. Within one hundred twenty (120) calendar days after the
Effective Date, Gentex agrees to purchase the property located at 10985 Chicago
Dr. Zeeland, MI






--------------------------------------------------------------------------------





49464 from Employee (or any entity Employee controls, as applicable) for
$950,000.00, subject to usual terms and conditions for an acquisition of real
property of this type.
f.
Retirement Payment. The Company will pay Employee a gross amount of two million
one hundred thousand dollars ($2,100,000), less required payroll tax
withholdings, in immediately available funds, no later than January 19, 2018.

g.
Subsidiaries. Employee hereby resigns any and all officer and director positions
held in any Gentex subsidiaries.

4.
Other Benefits. Except for the payments and other benefits explicitly set forth
in this Agreement, the Employment Agreement, the Redemption Agreement, and
Employee’s stock option award agreements, all other benefits, shall cease as of
the Effective Date.

5.
Release and Waiver. In consideration of the additional benefit payments and
other benefits set forth in this Agreement, Employee releases, waives and
forever discharges Gentex, its affiliates and successors, past, present and
future, and their owners, officers, directors, agents and employees, both
present and former, from all claims, demands, obligations, damages and
liabilities of every kind and nature and from all actions and causes of action
which Employee may now have or may have or maintain hereafter, whether in law or
in equity, known or unknown, arising in any way on or before the date Employee
signs this Agreement, including all claims arising out of Employee’s employment
with Gentex.

a.
Included Statutes. This Release and Waiver includes, but is not limited to, any
and all claims, including claims for attorney fees, arising under the Civil
Rights Act of 1964, the Employee Retirement Income Security Act of 1974, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Michigan
Elliott-Larsen Civil Rights Act, the Michigan Persons with Disabilities Civil
Rights Act, and all other relevant local, state and Federal statutes and
regulations.

b.
Included Claims. Except those benefits expressly set forth in this Agreement,
the Employment Agreement, the Redemption Agreement, and Employee’s stock option
award agreements, and subject to Section 5.c. below, this Release and Waiver
also includes, but is not limited to, all claims for past or future wages,
severance pay, bonuses, commissions, vacation pay, sick pay, medical benefits,
life or disability insurance, equity options or grants, and other benefits and
all claims for violation of any express or implied agreement, written or verbal,
that occurred before the execution of this Agreement, or for any violation of
any common law duty or statute, including all claims for attorney fees. Employee
releases and waives all rights to recover, directly or indirectly, all or part
of any penalty imposed on Gentex as a result of any action brought by or on
behalf of any federal, state, or local government or by Employee or on behalf of
Employee against Gentex.

c.
Excluded Claims. Notwithstanding anything to the contrary herein, Employee is
not waiving and releasing: Employee’s claims for the payments and other benefits
called for under (or to otherwise enforce) this Agreement, the Employment
Agreement, the Redemption Agreement or Employee’s stock option award agreements;
Employee’s right to any vested qualified retirement plan account attributable to
Employee’s service or any other vested benefits; any claim, if any, to
indemnification under any applicable law, any Company bylaws, or any director
and officer insurance arrangements; or Employee’s right to continue COBRA
continuation coverage. This Agreement does not prohibit Employee from filing a
charge or participating in an investigation by the United States Equal
Employment Opportunity Commission, but by executing this Agreement, Employee
waives and releases any right Employee might otherwise have to any recovery of
damages,






--------------------------------------------------------------------------------





attorney fees or any other monetary or equitable relief or benefit that might
result from such charge or investigation.
6.
Full Review and Knowing and Voluntary Agreement. Employee agrees that he has
been given the opportunity to fully review this Agreement, has thoroughly
reviewed it, fully understands its terms and knowingly and voluntarily agrees to
all of its provisions including, but not limited to, the release and other
provisions listed above. Employee acknowledges that Gentex has provided Employee
up to twenty-one (21) days to deliberate whether to sign this Agreement and that
such period is a reasonable time for deliberation. Employee acknowledges that
Gentex advised Employee to consult with an attorney regarding this Agreement,
and that he has either consulted with an attorney regarding this Agreement or
has intentionally chosen not to exercise his right to consult with an attorney
regarding this Agreement. Employee further acknowledges that if this Agreement
is executed prior to the expiration of the twenty-one (21) day deliberation
period, such execution was knowing and voluntary and without coercion or duress
by Gentex.

7.
Revocation. Employee shall have the right to revoke this Agreement for a period
of seven (7) days following the date of execution. Notice of revocation shall be
in a signed writing and delivered to Gentex’s Legal Department before expiration
of the revocation period. This Agreement shall not become effective or
enforceable until this revocation period has expired.

8.
Non-disparagement. In consideration for and as a material condition of the
promises and payments under this Agreement, Employee agrees not to make or
publish in verbal, written or any other form, any disparaging remarks or
negative comments to any third party (which shall not include Employee’s
immediately family members or children) nor shall Employee knowingly encourage
or assist any third party to make such disparaging remarks or negative comments
regarding, concerning or alluding to in any manner, Gentex, its affiliates
and/or subsidiaries, past, present and future and/or their past, present and
future officers, directors, agents and/or employees. In consideration for and as
a material condition of the promises under this Agreement, the Company agrees
that no member of its Board of Directors nor any of its executive officers (in
each case while serving in such roles) will make or publish in verbal, written
or any other form, any disparaging remarks or negative comments to any third
party, nor shall any such individual knowingly encourage or assist any third
party to make such disparaging remarks or negative comments, regarding,
concerning or alluding to in any manner to Employee.

9.
Non-admission of Liability. By execution of this Agreement, Gentex specifically
denies any wrongdoing as to Employee, and specifically disclaims any violation
of any law, contract, public policy, or the commission of any tort.

10.
Return of Gentex Property. On or before the expiration of the Employment
Agreement, Employee will immediately return to Gentex (or otherwise will
destroy) all materials including, without limitation, reports, files, memoranda,
records, credit cards, keys, access cards, computers, mobile or smart phones,
electronic storage devices, instruction manuals and other physical or personal
property which Employee received, prepared or helped to prepare, in connection
with Employee’s employment with Gentex, its predecessors, subsidiaries, or
affiliates that Employee locates after a reasonably diligent search; and
Employee will not intentionally retain any copies, duplications, reproductions,
or excerpts thereof. Employee further understands that following the expiration
of the Employment Agreement, all visits to Gentex will be subject to the Gentex
Visitor Policy.

11.
Confidentiality. Employee agrees to abide by the confidentiality and non-compete
provisions as set forth in Sections 1, 2 and 3 of the Employment Agreement
signed on October 18, 1985 and amended by the Special Amendment to the
Employment Agreement having an effective date of July 31, 1989 (such agreement
as amended referred to as the “1985 Employment Agreement”) to the extent
enforceable under applicable law and subject to the provisions of this
Agreement. Nothing in this Agreement is to be considered a modification to or
the superseding of the 1985 Employment Agreement, except as set forth in
Sections 10, 11 and 16 of this Agreement. During






--------------------------------------------------------------------------------





the Term, Employee also agrees, except pursuant to permission from the Company,
not to solicit or attempt to solicit, directly or indirectly, (a) any
then-current employee or person providing services to the Company to no longer
serve as an employee or provide services to the Company; or (b) any work or
business whatsoever from any then-current customer or potential customer of the
Company for purposes of engaging in business activities competitive with the
products of the Company. Gentex acknowledges that, to the extent not
inconsistent with Employees obligations under the Employment Agreement, (x) at
any time, Employee may engage in, assist with and invest in other business
activities and opportunities that do not utilize any Gentex confidential or
trade secret information and that are not competitive with the products of
Gentex; and (y) Gentex will have no enforcement or other rights with respect
thereto nor any right to prevent such activities, opportunities, or investments;
and (z) Employee will not be prevented from utilizing his general knowledge or
skills in the industry.
12.
No Re-employment. Employee waives any right or claim of re‑employment with
Gentex and its affiliates after the expiration of the Employment Agreement and
agrees to make no claim or application for such employment in the future. If
Employee does seek such employment, neither Gentex, nor any corporation or
organization affiliated with or successor to Gentex is in any way obligated to
consider Employee for employment.

13.
Binding Effect. This Agreement and its releases apply not only to Gentex, but to
all divisions, affiliated entities, and purchasers of substantially all of the
stock or assets of Gentex, and to the predecessors, assigns, agents, officers,
directors, shareholders, employees and other representatives of each.

14.
Severability. The invalidity of any paragraph or subparagraph of this Agreement
shall not affect the validity of any other paragraph or subparagraph of this
Agreement.

15.
Representations and Warrants. Employee hereby represents and warrants that to
the best of his knowledge that he has performed his duties as Chief Executive
Officer and Chairman of the Board in accordance with Gentex’s Code of Business
Conduct and Ethics, Gentex’s Code of Ethics for Certain Senior Officers, and
applicable laws and regulations, and that he has no knowledge of any regulatory
violations, or other potentially illegal activity or other wrongdoing by any
employee of the Company.  Employee further certifies that no filing of Form 5
(Annual Statement of Changes in Beneficial Ownership of Securities) is required
by Employee as of the Effective Date.  Employee is responsible for filing any
required Forms 4 and 144. 

16.
Applicable Law. This Agreement shall be construed under the laws of the State of
Michigan without regard to its conflicts of law provisions. The Parties agree
that any judicial action involving a dispute arising under this Agreement will
be filed, heard and decided in the Ottawa County Circuit Court or the U.S.
federal district court for such geographic area. The Parties agree that they
will subject themselves to the personal jurisdiction and venue of either court,
regardless of where Employee or the Company may be located at the time any
action may be commenced. The Parties agree that the locations specified above
are mutually convenient forums and that each of the Parties conducts business in
Ottawa County.

17.
Entire Agreement. Except for the Employment Agreement effective as of January 1,
2018 (the “Employment Agreement”) and the Redemption Agreement (collectively,
the “Additional Agreements”) and Employee’s stock option award agreements: (a)
this Agreement contains the entire understanding of the Parties and supersedes
all previous verbal and written agreements; and (b) there are no other
agreements, representations or warranties not referenced or set forth in this
Agreement. This Agreement shall only be altered, modified, or amended in writing
signed by the Parties. In the event of a conflict between this Agreement and the
Redemption Agreement, the terms of this Agreement shall govern. The Parties
agree that the execution of the Additional Agreements are among the conditions
precedent to the Parties’ agreeing to enter into this Agreement.






--------------------------------------------------------------------------------





18.
Section 409A. It is intended that any amounts payable under this Agreement will
be exempt from or comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and treasury regulations relating thereto, so as not to
subject Employee to the payment of any interest and tax penalty which may be
imposed under Section 409A of the Code, and this Agreement shall be interpreted
and construed accordingly where possible.

19.
General Provisions. This Agreement may be executed in counterparts, together
such counterparts comprise one and the same binding Agreement. Executed
signatures may be exchanged electronically between the Parties, and such
counterpart shall be effective and have the same effect as the original. The
headings in this Agreement are for convenience of the Parties only, and shall
not be considered when interpreting or applying the provisions of this
Agreement.





IN WITNESS WHEREOF, the Parties have signed this Agreement as of the Effective
Date.




FRED T. BAUER                    GENTEX CORPORATION


Signature: /s/ Fred T. Bauer                Signature: /s/ James
Wallace            


Print: Fred T. Bauer                     Print: James Wallace, Chairman        





